DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21, 23, 25-28, 30, 32-34, and 37-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Salsman, US 7,796,116.

21 and 28. Salsman teaches a method comprising:
a processor [507, Fig. 5A]; 
determining, based on a first content stream bound for a display device, image data associated with the first content stream [simply receiving and displaying content meets “determining image data;” Fig. 5A; col. 4, 58-67; col. 7, 30-40; col. 8, 39-42; note that “image data associated with the first content stream also reads on image data captured by handheld device—the display markers are associated with the content as they are displayed next to it, e.g. Figs. 6, 7A-7C];
receiving, from a user device associated with the display device, orientation data associated with the user device [handheld device sends orientation data, Fig. 5A; steps 714, 723, 732, Figs. 7A-7C; col. 4, ll. 1-11, 43-49; cols. 8-9, ll. 43-4];
determining, based on the orientation data, position data associated with a position indicator [Figs. 7A-7C; col. 5, 19-32; cols. 8-9, ll. 43-22; col. 10, 6-21];
generating, based on the first content stream and the position data associated with the position indicator, a second content stream comprising the position indicator [processor generates a second stream that includes the cursor, Figs. 7A-7C; cols. 4-5, ll. 42-9; col. 5, 19-32; cols. 8-9, ll. 43-4]; and
sending, to the display device, the second content stream and outputting the second stream [a second content stream, consisting of the cursor combined with the first stream, is transmitted by processor 507 to display, steps 715, 725, 735, Figs. 7A-7C; Fig. 5A, cols. 4-5, ll. 42-9; col. 8, 5-22].

23 and 30 and 37. Salsman teaches the method of claim 21, wherein the orientation data is configured to indicate an orientation of the user device relative to the display device [Figs. 7A-C, 8A-D; col. 5, 19-32; col. 6, 27-42; cols. 8-9, ll. 43-22; col. 10, 6-21] and wherein the position data is configured to indicate a position on the display device relative to other image data output on the display device [Figs. 7A-C, 8A-D; col. 9, 46-62; col. 27, 42-49].

25 and 32 and 38. Salsman teaches the method of claim 21, wherein the second content stream comprises second image data associated with the position data [displayed cursor, Fig. 5A, A-C, 8A; cols. 4-5, ll. 42-9; col. 5, 19-32; cols. 8-9, ll. 43-4], wherein the second image data is configured to cause output of a position indicator [image of the cursor indicates position of handheld device/pointing direction, Fig. 5A, 7A-C, cols. 4-5, ll. 42-9; col. 5, 19-32; cols. 8-9, ll. 43-4].

26 and 33 and 39. Salsman the method of claim 21, further comprising causing output of the second content stream, wherein causing output of the second content stream comprises rendering image data on the display device [a second content stream, consisting of the cursor combined with the first stream, is transmitted by processor 507 to display and rendered, steps 715, 725, 735, Figs. 7A-7C; Fig. 5A, cols. 4-5, ll. 42-9; col. 8, 5-22; col. 5, 19-32; cols. 8-9, ll. 43-4].

27 and 34 and 40. Salsman teaches the method of claim 21, further comprising: receiving, from the user device, updated orientation data associated with the user device [device movement is tracked repeatedly (i.e. updated), col. 9, 5-22; also see Fig. 5A; steps 714, 723, 732, Figs. 7A-7C; col. 4, ll. 1-11, 43-49; cols. 8-9, ll. 43-4];
generating, based on the updated orientation data, an updated second content stream, wherein the updated second content stream comprises an updated position indicator [current ongoing calibration, col. 9, 5-22; col. 20-21, ll. 51-2; also see Fig. 5A; steps 714, 723, 732, Figs. 7A-7C; col. 4, ll. 1-11, 43-49; cols. 8-9, ll. 43-4].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 22, 24, 29, 31, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salsman as cited above.

22 and 29. Salsman is silent on internet communication. Official notice is taken that it was well-known and conventional in the art before the effective filing date of the claimed invention to provide content streams via an internet protocol. It would have been obvious at that time to modify Salsman by adding internet capability in order to gain access to the wider variety of available content and as a redundant source in case of loss of cable service.

24 and 31 and 36. Salsman is silent on pixel data for the display (Salsman does refer to pixels but with reference to the image sensor, not the display). Official notice is taken that it was within the knowledge of a person of ordinary skill before the effective filing date of the claimed invention to transmit, receive, and display pixelated image data. It would have been obvious at that time to modify Salsman, using pixels to facilitate processing, e.g. trick play or calculating orientation data in alignment with the image sensor [see Fig. 6A].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424